DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are currently pending in the application.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Turbofan Engine with Heat Exchanger Module having Optimized Fan to Element Area Parameter. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular bypass duct being defined between the outer housing and the sequential arrangement of modules” of claim 7 must be shown or the feature canceled from the claims.  Note, the Figures only depict an annular bypass duct defined between the outer housing and the sequential arrangement of the compressor and turbine modules.  The fan assembly and heat exchanger modules (which claim 6 defines as being part of the “sequential arrangement”) are depicted upstream of the annular bypass duct.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 & 5 are objected to because of the following informalities:  
Claim 1, line 10, 11, 13, recite “the or each heat transfer element”, which should be revised to --the at least one heat transfer element--;
Claim 1, lines 14-15, recites “the wetted surface area of the or all heat transfer elements”, which should be revised to: --the wetted surface area of of the heat transfer elements--;
Claim 5, ln. 2, “fan module” should be revised to: --fan [[module]] assembly--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims, and if stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.  See MPEP § 2173.05(d).  
Claim 7 recites “wherein the bypass ratio is less than 2.0”.  This renders the claim indefinite, as it is not clear at what operating point the bypass ratio is meant to be “less than 2.0”, since the by[ass ratio is dependent on the operation mode of the turbofan engine, and may vary depending on various engine operating parameters.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccardi (US 2019/0078452).
Regarding independent claim 1, Zaccardi discloses a turbofan gas turbine engine 1 (Fig. 1) comprising, in axial flow sequence, a heat exchanger module 24 (Zaccardi Fig. 2 vanes 24 that act as a heat exchanger between the air flow and a lubricant to be cooled, Para. 0052; the vanes can be upstream of the fan, Para. 0023, and can be inlet guide vanes coupled to a non-rotating air inlet cone, Para. 0079), a fan assembly 15, a compressor module 4, 6, and a turbine module 10, 12, the 5fan assembly comprising a plurality of fan blades defining a corresponding fan area (AFAN) (implicit in a turbofan engine with a fan, Fig. 1), the heat exchanger module being in fluid communication with the fan assembly by an inlet duct (Para. 0079), the heat exchanger module comprising a plurality of radially-extending vanes 24 arranged in a circumferential array (Para. 0051, a “ring of guide vanes”), at least one of the vanes comprising at least one heat transfer element 50a, 50b (lubricant cooling passages) for the transfer of heat from a 10first fluid (lubricant) contained within the or each heat transfer element to an airflow passing over a surface of the or each heat transfer element prior to entry of the airflow into an inlet to the fan assembly (Para. 0071, “Heat exchange then takes place between this lubricant following the matrix 80 of the first passage 50a, and the bypass flow following the external surface of the intrados and extrados walls. After having been redirected by the bend 54 into the second passage 50b, the lubricant is similarly cooled in this passage, still by heat exchange with the bypass air flow, while circulating along the second main flow direction 52b”); 
wherein the or each heat transfer element extends axially along the corresponding vane, a swept heat transfer element area (AHTE) being the wetted surface area of the 15or all heat transfer elements in contact with the airflow (Para. 0063, “The two internal lubricant cooling passages 50a, 50b are specific in that they include one or several heat conduction matrices 80. The presence of the matrices can improve heat exchange performances, particularly because it provides an increase in the wetted area on the side of the lubricant that passes through the passages 50a, 50b”), a Fan to Element Area parameter FEA being defined as: 
    PNG
    media_image1.png
    58
    141
    media_image1.png
    Greyscale
(implicit given the AHTE and AFAN are inherent parameters).
Zaccardi fails to disclose the FEA parameter lies in the range of 47 to 132; wherein the FEA parameter 20lies in the range of 57 to 97; or wherein the FEA parameter lies in the range of 76 to 123.
Zaccardi does teach the configuration of the heat exchanger seeks to increase its “wetted area, to obtain a better heat exchange” (Zaccardi Para. 0007; Para. 0063, 0077).  It is well-known in the art of heat exchangers that the efficiency of the heat exchanger is directly tied to its wetted surface area available for heat transfer (see for further examples Duong US 2018/0171871, para. 0025; Kuposzewski US 2016/0265850, para. 0037).   Consequently, a heat exchanger’s wetted surface area would have been recognized by one of ordinary skill in the art as a result-effective variable, since it has a direct effect on the heat exchanger’s effectiveness.  
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the swept heat transfer element area/wetted surface area in Zaccardi, given its particular engine configuration (e.g. front fan size/area), in order to increase the efficiency of the heat exchanger module.  Given a particular engine size and configuration, such as that shown in Zaccardi Fig. 1, the turbofan engine would possess an intrinsic “fan area” defined by the fan assembly.  With the heat exchanger module being disposed upstream of the fan (Zaccardi Para. 0023, 0079), one skilled in the art would have known to optimize the heat transfer wetted surface area of the module, in consideration of the size of the engine inlet (e.g. the fan area that at least partially defines the engine inlet size) to achieve the best heat transfer performance, for instance, by having a total wetted surface area that is 47-132 times the fan area, 57-97 times the fan area, or 76-123 times the fan area.  Note, that optimizing the “swept heat transfer element area” would implicitly optimize the “Fan to Element Area” parameter that is claimed, especially when considering a pre-existing turbofan engine design having a defined fan area.  Such a parameter would be optimized by adjusting the heat transfer surface area of the heat exchanger module.  Furthermore, that it is discussed in Symonds (WO 02/101313) that heat exchangers for aircraft can have an area density (ratio of heat transfer surface area to heat exchanger volume) of more than 300m2/m3 or greater than 700m2/m3 (Symonds Pg. 1, ln. 6-9).  Considering the total volume of Zaccardi’s heat exchanger, and given the breadth of the claimed ranges of the “Fan to Element Area” Parameter, there is a high probability that the engine as claimed in Zaccardi may already fall within the claimed ranges, given the complexity of Zaccardi’s wetted surface areas (Zaccardi Para. 0063, Fig. 3-4), and the fact that the heat exchanger module would have a similar flow area as the fan area (since the heat exchanger module would be disposed upstream of the fan in the engine inlet).  
25Regarding claim 6, Zaccardi teaches the turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a fluid path diameter E (implicit, Para. 0079, the heat exchanger is configured as inlet guide vanes upstream the fan), wherein the fluid path diameter E is greater than the fan diameter D (considering both the heat exchanger module and fan being within the fan case 9 shown in Fig. 1, the fan naturally has some diameter that permits it to freely rotate within the fan casing, whereas the heat exchanger module comprises vanes that would extend across the entire fan casing to the outer walls of the casing; hence, the heat exchanger module’s fluid path diameter would be the fan casing diameter, which is inherently larger than the fan diameter to permit the fan to fit within it).  
Regarding claim 7, Zaccardi teaches the turbofan gas turbine engine as claimed in Claim 1, the turbofan gas 10turbine engine further comprising an outer housing 23 (outer shell), the outer housing enclosing the sequential arrangement of heat exchanger module (Para. 0079), fan assembly 15, compressor module 4, 6, and turbine module 10, 12 (Zaccardi Fig. 1), an annular bypass duct 18 being defined between the outer housing and the sequential arrangement of modules (Zaccardi Fig. 1, between the outer housing 23 and the core engine), a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow 15rate through the sequential arrangement of modules (implicit), and wherein the bypass ratio is less than 2.0 [functional language].  It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.  In this case the engine of Zaccardi teaches the structural limitations of the claim, and would be inherently capable of operating in some mode where the bypass ratio is less than 2.0.
 Regarding independent claim 10 & claims 11-12, Zaccardi discloses a method of operating a turbofan gas turbine engine, the gas turbine engine 1 (Fig. 1) comprising, in axial flow sequence, a heat exchanger module 24 (Zaccardi Fig. 2 vanes 24 that act as a heat exchanger between the air flow and a lubricant to be cooled, Para. 0052; the vanes can be upstream of the fan, Para. 0023, and can be inlet guide vanes coupled to a non-rotating air inlet cone, Para. 0079), an inlet duct (Para. 0079), a fan assembly 15, a compressor module 4, 6, and a turbine module 10, 12, the fan assembly comprising 30a plurality of fan blades defining a corresponding fan area (AFAN) (implicit, Fig. 1) and wherein the method comprises the steps of: 
(i) providing the fan assembly, the compressor module, and the turbine module (Zaccardi Fig. 1; having these elements be “provided” is implicit); 44 
(ii) positioning the heat exchanger module in fluid communication with the fan assembly by the inlet duct (Para. 0079, “note that in the case (not shown) of inlet guide vanes to straighten the air flow upstream from the fan, these vanes are located in the entire fan air flow around a non-rotating air inlet cone, the roots of the vanes then being connected to this fixed air inlet cone”); 
(iii) providing the heat exchanger module 24 with a plurality of radially- extending vanes arranged in a circumferential array (Para. 0051, a “ring of guide vanes”), at least one of the vanes 24 5comprising at least one heat transfer element 50a, 50b with the or each heat transfer element extending axially along the corresponding vane (Fig. 2), a swept heat transfer element area (AHTE) being the wetted surface area of the or all heat transfer elements in contact with the airflow (Para. 0063, “The two internal lubricant cooling passages 50a, 50b are specific in that they include one or several heat conduction matrices 80. The presence of the matrices can improve heat exchange performances, particularly because it provides an increase in the wetted area on the side of the lubricant that passes through the passages 50a, 50b”), a Fan to Element Area parameter FEA being defined as: 
    PNG
    media_image2.png
    57
    139
    media_image2.png
    Greyscale
 (implicit given the AHTE and AFAN are inherent parameters)10; and 
(iv) operating the engine such that an airflow passing over a surface of the or each heat transfer element prior to entry of the airflow into an inlet to the fan assembly transfers heat energy from the first fluid contained within the or each heat transfer element to the airflow (Para. 0071, “Heat exchange then takes place between this lubricant following the matrix 80 of the first passage 50a, and the bypass flow following the external surface of the intrados and extrados walls. After having been redirected by the bend 54 into the second passage 50b, the lubricant is similarly cooled in this passage, still by heat exchange with the bypass air flow, while circulating along the second main flow direction 52b”; Para. 0079).  
Zaccardi fails to disclose the FEA parameter lies in the range of 47 to 132; or lies in the range of 57 to 97; or lies in the 20range of 76 to 123.
Zaccardi does teach the configuration of the heat exchanger seeks to increase its “wetted area, to obtain a better heat exchange” (Zaccardi Para. 0007; Para. 0063, 0077).  It is well-known in the art of heat exchangers that the efficiency of the heat exchanger is directly tied to its wetted surface area available for heat transfer (see for further examples Duong US 2018/0171871, para. 0025; Kuposzewski US 2016/0265850, para. 0037).   Consequently, a heat exchanger’s wetted surface area would have been recognized by one of ordinary skill in the art as a result-effective variable, since it has a direct effect on the heat exchanger’s effectiveness.  
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the swept heat transfer element area/wetted surface area in Zaccardi, given its particular engine configuration (e.g. front fan size/area), in order to increase the efficiency of the heat exchanger module.  Given a particular engine size and configuration, such as that shown in Zaccardi Fig. 1, the turbofan engine would possess an intrinsic “fan area” defined by the fan assembly.  With the heat exchanger module being disposed upstream of the fan (Zaccardi Para. 0023, 0079), one skilled in the art would have known to optimize the heat transfer wetted surface area of the module, in consideration of the size of the engine inlet (e.g. the fan area that at least partially defines the engine inlet size) to achieve the best heat transfer performance, for instance, by having a total wetted surface area that is 47-132 times the fan area, 57-97 times the fan area, or 76-123 times the fan area.  Note, that optimizing the “swept heat transfer element area” would implicitly optimize the “Fan to Element Area” parameter that is claimed, especially when considering a pre-existing turbofan engine design having a defined fan area.  Such a parameter would be optimized by adjusting the heat transfer surface area of the heat exchanger module.  Furthermore, that it is discussed in Symonds (WO 02/101313) that heat exchangers for aircraft can have an area density (ratio of heat transfer surface area to heat exchanger volume) of more than 300m2/m3 or greater than 700m2/m3 (Symonds Pg. 1, ln. 6-9).  Considering the total volume of Zaccardi’s heat exchanger, and given the breadth of the claimed ranges of the “Fan to Element Area” Parameter, there is a high probability that the engine as claimed in Zaccardi may already fall within the claimed ranges, given the complexity of Zaccardi’s wetted surface areas (Zaccardi Para. 0063, Fig. 3-4), and the fact that the heat exchanger module would have a similar flow area as the fan area (since the heat exchanger module would be disposed upstream of the fan in the engine inlet).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccardi in view of  Waitz (US 6,004,095).
Regarding claim 4. Zaccardi teaches the turbofan gas turbine engine as claimed in Claim 1, wherein the fan assembly comprising a plurality of fan blades defining a fan diameter (D) (implicit, a fan would have fan blades with a fan diameter), 
Zaccardi fails to teach the fan diameter D is within the range of 0.3m to 2.0m, preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m.  
Waitz teaches a turbofan engine having a fan diameter D “of about 22 inches” (or 0.5588 meters) (Col. 18, ln. 25-60).  Furthermore, fan diameter has a direct effect on various engine factors including weight, fan shroud size, noise, bypass ratio, and fuel requirements (Col. 36, ln. 18-28).  Hence, one of ordinary skill in the art would have recognized that the fan diameter is a result-effective variable.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal fan diameter size in Zaccardi, such as in a range of 0.3m to 2.0m as taught by Waitz, in order to optimize the engine performance (e.g. bypass ratio, fan pressure ratio), weight (due to the fan size directly affecting the engine size), and cost (e.g. fuel consumption requirements brought about by the fan size).  Note, that fan diameters in the claimed ranges are well-known in the art, and one of ordinary skill would have known to size the fan accordingly based on a desired level of performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccardi in view of Brown (US 2012/0087787).
Regarding claim 5, Zaccardi the turbofan gas turbine engine as claimed in Claim 1, wherein the heat exchanger module has a flow area AHEX and the fan module has a flow area AFAN (implicit, since the heat exchanger and fan are within the nacelle of the turbofan engine, Fig. 1). 
Zaccardi fails to teach a ratio of AFAN to AHEX being in the range of 0.3 to 0.8.  
Brown teaches a turbofan engine, comprising an inlet duct 24 having a funnel/frustoconical shape (Brown Fig. 3), wherein the flow area at the front of the inlet duct is greater than the flow area at the end of the inlet duct at the fan (see Brown Fig. 3, Para. 0036-39), the inlet duct including a plurality of vane elements (“vortex devices”) disposed therein (Brown Fig. 9 & 10, Para. 0041-43).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the inlet duct of Zaccardi such that the flow area at the inlet is greater than the flow area at the fan, as taught by Brown, in order to impart radial momentum to the intake air, compressing the air before it enters the fan module and thereby increasing the pressure through the engine, crating higher exhaust velocity to improve speed and efficiency of the engine (Brown Para. 0038-39).  Brown also teaches use of vane elements to impart an angular momentum to the intake air (Brown Para. 0041-43), similar to Zaccardi teaching the vane elements of the heat exchanger module within the inlet duct (Zaccardi Para. 0079).  By incorporating the funnel shape of the inlet duct as taught by Brown into the inlet of Zaccardi, further improvements to engine efficiency can be achieved by increasing the intake air pressure upstream of the fan.  The heat exchanger module of Zaccardi would be disposed at a location within the incorporated inlet duct upstream of the fan (analogous to the location of the vortex vanes shown in Brown), and by virtue of the funnel shape of the inlet duct, the flow area of the heat exchanger module would be greater than the flow area of the fan.  
Zaccardi in view of Brown still fails to teach a ratio of AFAN to AHEX being in the range of 0.3 to 0.8.
Brown teaches that the change in cross-sectional area between the front and rear of the intake duct/nacelle affects the imparting of radial momentum and subsequent compression of the intake air therethrough, and that the frustoconical shape of the inlet duct can be adapted based on the suitability, size, and desired advantages intended for the engine (Brown Para. 0039).  Consequently, the ratio between the flow area of the fan and the flow area of the inlet of the duct (e.g. where the vortex generating vanes are located) would be recognized by one of ordinary skill in the art as a result-effective variable, since the duct shape affects the compression of the intake air upstream of the fan.
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio between the flow area of the fan and the flow area of the heat exchanger module at the front of the inlet duct in the engine of Zaccardi in view of Brown, such as a ratio in a range or 0.3 to 0.8, in order to optimize the intake air compression upstream of the fan, enhancing the air compression to improve the efficiency of the turbofan engine (Brown Para. 0038-39).  The flow areas of the respective areas has a direct effect on the amount of radial momentum imparted onto the intake air flow, and discovering how much of a change in area the flow experiences as it flows through the inlet duct to the fan would have been obvious to one of ordinary skill to achieve a desired level of compression upstream of the fan.

5Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccardi in view of Dunbar (US 5,794,432).
Regarding claim 8, Zaccardi teaches the turbofan gas turbine engine as claimed in Claim 1, wherein the fan assembly has two or more fan stages, at least one of the fan stages comprising a 20plurality of fan blades defining the fan diameter D.  
Dunbar teaches a turbofan engine having two fan stages 98 (Dunbar Fig. 2), the fan stages defining respective fan diameters D.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated multiple fan stages into the engine of Zaccardi, as taught by Dunbar, in order to provide a desired fan pressure ratio across the fan module (i.e. having multiple compression stages to pressurize the air flow).  Multiple stage fan sections are very well-known in the art of turbofan engines (see for example, Wadia US 8,282,337; Roth US 7,811,050; Rohra US 5,274,999), and one skilled in the art would be motivated to incorporate multiple fan stages in order to achieve a desired level of performance and efficiency in the engine (e.g. fan pressure ratio, bypass ratio). 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccardi in view of Dievart (US 2019/0153978).
Regarding claim 9, Zaccardi discloses a method of operating an aircraft comprising the gas turbine engine as claimed in Claim 1, but fails to explicitly disclose the method comprising taking off from a runway (though an aircraft fitted with a turbofan engine would more likely than not take off from a runway during a take-off procedure), wherein the maximum rotational speed of the turbine during take-off is in the range of from 8,500 rpm to 12,500 rpm.
Dievart teaches a method of operating a turbofan engine, including taking off from a runway (an aircraft with a turbofan engine taking off from some runway is implicit), wherein the maximum rotational speed of the turbine during take-off is in the range of from 8,500 rpm to 12,500 rpm (Para. 0010, 0053, “the takeoff speed (from 9000 to 9750 rpm)”).  
However, one of ordinary skill in the art would have recognized that the maximum rotation speed at take-off is recognized is a result-effective variable, since such a speed would naturally affect the aircraft’s take-off capabilities, and Dievert also discusses how critical speeds of the engine can affect flexural deformation modes of the turbine shaft, leading to unstable non-synchronous vibrations that can overload the engine structure (Para. 0010).
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered in the engine of Zaccardi, the optimal maximum take-off rotational speed of the turbine at take-off, in order to optimize the take-off capability of the aircraft while also avoiding potentially damaging critical speeds that can cause instabilities or overload of the engine structure (Dievert Para. 0010).

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741